Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention Group I (method) and Species I (FIG. 8C) pertaining to (claims 1-13) in the reply filed on 6 May 2021 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6 May 2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
The reference symbols “a planarization layer 505” and “an anti-reflective coating 506” described in ¶ [0049] are not depicted in the drawing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 reciting “the sacrificial gate material” renders the claim indefinite for lacking antecedent basis. It is unclear what is referred to by “the sacrificial gate material.” It is unclear if the recitation refers to the “sacrificial material” or “dummy gate material”. Furthermore, it is unclear how is “the sacrificial gate material” related to the rest of the claimed elements. Specification describes remaining portion of “dummy gate material” 140 contacting a second sidewall of the cross-couple contact 1313 opposite a first sidewall 801 (see FIG. 8C). Whereas, the sacrificial material 404 is replaced with the cross-couple contact metal 1313, and thus does not contact any part of the cross-couple contact. Therefore, as best understood, it appears Applicant intends to recite “a dummy gate material” having a residual portion which contacts the second sidewall of the cross-couple contact.
Other claims are rejected for depending on a rejected claim.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basker et al. US 2017/0148799 A1 (Basker).

    PNG
    media_image1.png
    512
    823
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    523
    769
    media_image2.png
    Greyscale

In re claim 1, Basker discloses (e.g. FIGs. 1-2 & 9-15) a method of fabricating a memory device, the method comprising: 
forming a sacrificial material 190 (FIG. 9); and 
replacing the sacrificial material 190 with a metal 140+144 to form a cross-couple contact on a metal gate stack 108 (see FIGs. 10-14), a portion of the metal gate stack 108 directly contacting each of a sidewall (sidewall of lower extending portion of 140+144 contacting 108) and an endwall (bottom surface of 140 contacting 108) of the cross-couple contact.

In re claim 7, Basker discloses (e.g. FIGs. 1-2 & 9-15) a method of fabricating a memory device, the method comprising: 
forming a sacrificial material 190 (FIG. 9); and 
replacing the sacrificial material 190 with a metal 140+144 to form a cross-couple contact on a metal gate stack 108 (see FIGs. 10-14), at least a portion of the metal gate stack 108 directly contacting each of a first sidewall (sidewall of lower extending portion of 140+144 contacting 108) and an endwall (bottom surface of 140 contacting 108) of the cross-couple contact, and “the sacrificial gate material (as best understood, spacer 104 formed with the replacement gate (¶ 31) teaches “the sacrificial gate material” ) the contacting a second sidewall of the cross-couple contact (a sidewall of 140+144 contacting un-recessed spacer 104 in the extending direction of 108, see FIG. 15 annotated above)”. Alternatively, no particular “the sacrificial gate material” has been claimed, that would distinguish over spacer 160 contacting a left sidewall of 140+144 in FIG. 14)


Claims 1-5, 7-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al. KR 20180120870 A (Bae). 

    PNG
    media_image3.png
    452
    526
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    566
    767
    media_image4.png
    Greyscale
 

    PNG
    media_image5.png
    825
    718
    media_image5.png
    Greyscale

In re claim 1, Bae discloses (e.g. FIGs. 4-9 & 12-13) a method of fabricating a memory device, the method comprising: 
forming a sacrificial material (a region of material as highlighted in FIG. 7b as annotated above, that is subsequently replaced by conductive material shown in FIG. 13); and 
replacing the sacrificial material (region highlighted in FIG. 7b above) with a metal to form a cross-couple contact 155+160 on a metal gate stack GE (see FIG. 13), a portion of the metal gate stack GE (of GS2) directly contacting each of a sidewall (left sidewall of 155 contacting GE, see FIG. 13) and an endwall (bottom surface of 160 contacting GE, see FIG. 13) of the cross-couple contact 155+160.
No specific “sacrificial material” has been claimed that would distinguish over a “region” as highlighted in annotated FIG. 7b above that is removed at a later step and replaced with conductive material. Since the “region” is present only temporarily and is sacrificed at a later step, the region is considered a “sacrificial material”.

In re claim 7, Bae discloses (e.g. FIGs. 4-9 & 12-13) a method of fabricating a memory device, the method comprising: 
forming a sacrificial material (a region of material as highlighted in FIG. 7b as annotated above, that is subsequently replaced by conductive material shown in FIG. 13); and 
replacing the sacrificial material (region highlighted in FIG. 7b above) with a metal to form a cross-couple contact 155+160 on a metal gate stack GE (see FIG. 13), at least a portion of the metal gate stack GE (of GS2) directly contacting each of a first sidewall (left sidewall of 155 contacting GE, see FIG. 13) and an endwall (bottom surface of 160 contacting GE, see FIG. 13) of the cross-couple contact 155+160, and “the sacrificial gate material” (as best understood, “sacrificial gate material” can be the sacrificial gate structure SGS shown in FIGs. 6b-6c that includes gate spacer GSP) contacting a second sidewall of the cross-couple contact” (a sidewall of 155 in D2 direction contacts GSP that remains, see FIG. 12 annotated above).
No specific “sacrificial material” has been claimed that would distinguish over a “region” as highlighted in annotated FIG. 7b above that is removed at a later step and replaced with conductive material. Since the “region” is present only temporarily and is sacrificed at a later step, the region is considered a “sacrificial material”.
Furthermore, no specific “sacrificial gate material” (as best understood) has been claimed that would distinguish over the sacrificial gate structure SGS taught by Bae which includes an unremoved portion of the gate spacer GSP of GS2 that contacts the cross-couple contact at a sidewall of 155 as annotated in FIG. 12 above. Since the gate spacer GSP is also part of the sacrificial gate structure SGS shown in FIGs. 6b-6c, the gate spacer GSP is considered a portion of the “the sacrificial gate material” as best understood. 

In re claims 2 and 8, Bae discloses (e.g. FIGs. 4-9 & 12-13) further comprising, prior to replacing the sacrificial material (prior to region highlighted in FIG. 7b above that is replaced in FIG. 13), patterning and etching a dummy gate SGS to form a first opening 190 in the dummy gate SGS (opening 190 is formed after etching to remove 110 and 112); and depositing the sacrificial material (region highlighted in FIG. 7b above) in the first opening 190 to form a placeholder for the cross-couple contact 155+160 (shown in FIG. 13).

In re claims 3 and 9, Bae discloses further comprising patterning and etching the dummy gate SGS (portion of dummy gate 102,110 patterned with etch mask 112, see FIGs. 6a-6c) selective to the sacrificial material (region highlighted in FIG. 7b above, including insulating material 170, GSP and CAP, is etch selective to material of dummy gate 102,110,112 due to the difference in the material), to form a second opening (space where 170 occupies in FIG. 6a) in the dummy gate SGS.

In re claims 4 and 10, Bae discloses (e.g. FIGs. 6a-6c) further comprising depositing a dielectric material 170 in the second opening (space where 170 occupies in FIG. 6a) in the dummy gate SGS.

In re claims 5 and 11, Bae discloses (e.g. FIG. 7a-7c) further comprising replacing the dummy gate SGS with the metal gate stack GE.

In re claim 13, Bae discloses (e.g. FIGs. 6a-6c) wherein the sacrificial gate material SGS comprises amorphous silicon or polysilicon 110 (see page 7 of attached translation document).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Basker as applied to claims 1 and 7 above, and further in view of Shroeder et al. US 2017/0373161 A1 (Shroeder).
In re claims 6 and 12, Basker teaches (FIG. 9) the sacrificial material 190 comprises silicon, polysilicon or amorphous carbon. Basker does not explicitly teach the material of the sacrificial material 190 comprises silicon carbide. 
Schroeder discloses (e.g. FIGs. 2P-2R) a method for forming a s/d to gate cross-coupled contact structure 150 comprising forming a sacrificial contact material 121 (FIG. 2P) that is replaced with a metal 150 (FIG. 2R) to form a cross-coupled contact that connect the gate 104X to S/D 113, wherein the sacrificial contact material comprise polysilicon, amorphous silicon, or silicon carbide (¶ 28). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use silicon carbide as the material choice for Basker’s sacrificial material 190 instead of silicon or polysilicon as an obvious alternative material choice for forming a sacrificial contact structure as taught by Schroeder. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 


Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bae as applied to claims 1 and 7 above, and further in view of Pai et al. CN 109841562 A (Pai) or Bai et al. KR 20080092614 A (Bai).
In re claims 6 and 12, Bae discloses the sacrificial material corresponding to the region highlighted in FIG. 7b above, includes portion of the insulating material 170, gate spacer GSP and capping layer CAP. Bae does not explicitly disclose these material comprises silicon carbide.
Pai teaches (FIG. 18A) the material of a gate capping layer 128 can include silicon carbide. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Bae’s capping layer CAP using silicon carbide as an obvious capping material choice as taught by Pai (see page 13 of attached machine translation). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 
Alternatively, Bai teaches (FIGs. 3a-3d) forming a sacrificial dielectric layer 126 surrounding gate structure that is subsequently replaced with an insulating film 132, wherein the sacrificial dielectric layer 126 comprises silicon carbide with a high etch rate to simplify the processing and thus reduce cost (see attached machine translation). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a silicon carbide sacrificial dielectric layer prior to forming Bae’s permanent insulating layer 170 to reduce cost as taught by Bai. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815